DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10, 12, 21, 24-26, 31, 32, 36, and 45-53 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2007/0128311 A1).
Regarding claim 1, Prakash et al. discloses a composition comprising a steviol glycoside and a compound from the claimed list (specifically, an ester of caffeic acid and quinic acid—chlorogenic acid) ([1511]), wherein the composition comprises a 1:0.3 to 1:3 ratio by weight of steviol glycoside to chlorogenic acid (specifically, 500ppm:400ppm, or 1:0.8) ([1511]).
Though Prakash et al. does not explicitly disclose the chlorogenic acid as being “in an amount effective to increase dissolution of the steviol glycoside”, Prakash et al. does disclose that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]), which encompasses all possible relative amounts of the two components as limited by the claim requirement that the two components must be within a 1:0.3 to 1:3 ratio. Prakash et al. also indicates generally that the sweetener component may be any steviol glycoside ([0048]). Thus, Prakash et al. is considered to render obvious a composition comprising a steviol glycoside and chlorogenic acid, wherein the chlorogenic acid is present in an amount that is effective to increase dissolution of the steviol glycoside, since all possible relative amounts and types of a steviol glycoside combined with chlorogenic acid as limited by the additional claim limitation are effectively disclosed by Prakash et al. The reference further teaches that the steviol glycoside may be combined with the sweet taste improving composition (e.g., chlorogenic acid) with both being in powder or crystalline form ([0894]), such that the mixed composition would be considered “readily dissolvable”.
As for claim 3, Prakash et al. discloses that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]) and that the amounts of each may be tailored as desired as is well known in the art ([0905]). As such, the claimed range of ratios of 1:1-1:3 by 
As for claims 4 and 5, Prakash et al. discloses the compound as being chlorogenic acid ([1511]).
As for claim 6, Prakash et al. discloses the steviol glycoside as being crystalline ([0894]).
As for claim 7, Prakash et al. discloses the steviol glycoside as comprising rebaudioside D ([0048]).
As for claim 8, Prakash et al. discloses the composition as comprising less than 0.3% (wt.) of the claimed components ([1511]).
As for claim 10, Prakash et al. discloses the composition may be a dry mixture ([0894]).
As for claim 12, Prakash et al. discloses the two components may be combined as solutions ([0894]), as well as that the sweetener composition may be dried ([0059]). Production of the composition via co-drying the two components would thus be obvious.
Regarding claim 21, Prakash et al. discloses a composition comprising a steviol glycoside and a compound from the claimed list (specifically, a caffeic acid ester of quinic acid—chlorogenic acid) ([1511]), wherein the composition comprises a 1:0.3 to 1:3 ratio by weight of steviol glycoside to chlorogenic acid (specifically, 500ppm:400ppm, or 1:0.8) ([1511]).
Though Prakash et al. does not explicitly disclose the chlorogenic acid as being “in an amount effective to increase dissolution of the steviol glycoside”, Prakash et al. does disclose that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]), which encompasses all possible relative amounts of the two components as limited by the claim requirement that the two components must be within a 1:0.3 to 1:3 ratio. Prakash et al. also 
As for claim 24, Prakash et al. discloses that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]) and that the amounts of each may be tailored as desired as is well known in the art ([0905]). As such, the claimed range of ratios of 1:1-1:3 by weight of steviol glycoside to dissolution enhancer compound would be obvious to a skilled practitioner.
As for claim 25, Prakash et al. discloses the composition as comprising less than 0.3% (wt.) of the claimed components ([1511]).
As for claim 26, Prakash et al. discloses the compound as being chlorogenic acid ([1511]).
As for claim 31, Prakash et al. discloses the steviol glycoside as being crystalline ([0894]).
As for claim 32, Prakash et al. discloses the steviol glycoside as comprising rebaudioside D ([0048]).
As for claim 36, Prakash et al. discloses the two components may be combined as solutions ([0894]), as well as that the sweetener composition may be dried ([0059]). Production of the composition via co-drying the two components would thus be obvious.
As for claim 45, Prakash et al. discloses that mixture may be used as a tabletop sweetener, wherein the sweetener composition is added to a liquid carrier such as water ([0902]). Such dissolution is presumed to occur at ambient temperature, which falls within the claimed range of less than 30°C. The dissolution rate would be an inherent characteristic, so to the extent the dissolution enhancer compound affected and improved dissolution of the steviol glycoside, it is considered obvious for the dissolution rate of the dry composition to be faster than the dissolution rate of the steviol glycoside in the absence of the dissolution enhancer compound. MPEP 2112.01 I (“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”).
As for claim 46, Prakash et al. indicates that the concentration of the dissolved steviol glycoside may be at least 200 ppm (specifically, about 1-5,000 ppm) (0909). Prakash et al. further discloses polymorphs that have a high rate of dissolution (e.g., >35%/5 minutes at 25°C) ([0064, Table 2, Form 4). Though Prakash et al. does not specifically disclose the composition as having the claimed dissolution characteristics, the disclosed polymorphs that have relatively high rates of dissolution are considered to be instructive as to the dissolution characteristics of the claimed composition at similar times and temperatures. As such, the disclosed polymorphs would be expected to exhibit the claimed dissolution characteristics, especially at a concentration as low as 200 ppm. The claimed dissolution characteristic of complete dissolution within 2 minutes at about 20°C is thus considered obvious to a skilled practitioner.
As for claim 47, no amount of composition is required to be dissolved, such that achieving a dissolution that is instantaneous would at least be obvious where a relatively small amount of composition is added to the aqueous solution.
As for claim 48, Prakash et al. indicates that the concentration of the dissolved steviol glycoside may be at least 100 ppm (specifically, about 1-5,000 ppm) (0909).
As for claim 49, Prakash et al. indicates that the concentration of the dissolved steviol glycoside may be at least 3,000 ppm (specifically, about 1-5,000 ppm) (0909).
Regarding claim 50, Prakash et al. discloses a method for preparing a steviol glycoside solution, the method comprising dissolving a dry composition comprising a steviol glycoside in water ([0048], [0894], [0902]). Such dissolution is presumed to occur at ambient temperature, which falls within the claimed range of less than 30°C. Prakash et al. discloses the composition may further comprise a compound from the claimed list (specifically, a caffeic acid ester of quinic acid—chlorogenic acid) ([0101], [1511]), wherein the dry composition comprises a 1:0.3 to 1:3 ratio by weight of steviol glycoside to chlorogenic acid (specifically, 500ppm:400ppm, or 1:0.8) ([1511]).
Though Prakash et al. does not explicitly disclose the chlorogenic acid as being a dissolution enhancer, Prakash et al. does disclose that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]), which encompasses all possible relative amounts of the two components as limited by the claim requirement that the two components must be within a 1:0.3 to 1:3 ratio. Prakash et al. also indicates generally that the sweetener component may be any steviol glycoside ([0048]). Thus, Prakash et al. is considered to render obvious a composition comprising a steviol glycoside and chlorogenic acid, wherein the chlorogenic acid is 
The dissolution rate would be an inherent characteristic, so to the extent the dissolution enhancer compound affected and improved dissolution of the steviol glycoside, it is considered obvious for the dissolution rate of the dry composition to be faster than the dissolution rate of the steviol glycoside in the absence of the dissolution enhancer compound. MPEP 2112.01 I (“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”).
As for claim 51, no amount of composition is required to be dissolved, such that achieving a dissolution that is instantaneous would at least be obvious where a relatively small amount of composition is added to the aqueous solution.
As for claim 52, Prakash et al. indicates that the concentration of the dissolved steviol glycoside may be at least 100 ppm (specifically, about 1-5,000 ppm) (0909).
As for claim 53, Prakash et al. indicates that the concentration of the dissolved steviol glycoside may be at least 3,000 ppm (specifically, about 1-5,000 ppm) (0909).
Claims 22, 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2007/0128311 A1) as applied to claim 21 above, and further in view of Chien et al. (U.S. 2004/0213881 A1).
As for claim 22, Prakash et al. discloses the composition of claim 21.
Prakash et al. does not specifically disclose the dissolution enhancer compound as comprising at least 15% dicaffeoylquinic acid.
However, Chien et al. discloses taste modifiers ([0008]) for steviol components ([0011]) that include dicaffeoylquinic acids ([0025], [0028], Table 1).
It would have been obvious to a skilled practitioner to incorporate a compound that comprises 15% or more dicaffeoylquinic acids into the product of Prakash et al. Prakash et al. discloses that a sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as substituted cinnamic acids ([0101]), which would prompt a skilled practitioner to consult Chien et al. for additional instruction. Since Chien et al. discloses a class of cinnamic/quinic acids that include dicaffeoylquinic acids that are suited for modifying taste of steviol components, a skilled practitioner would find such incorporation into the composition of Prakash et al. to be obvious, including in amounts as high as 100% of the sensory-modifier composition. The claimed range of at least 15% dicaffeoylquinic acid is thus considered obvious to a skilled practitioner. That Chien et al. does not specifically characterize the dicaffeoylquinic acid as being a dissolution enhancer does not affect the analysis. MPEP 2144 IV (“The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”).
As for claim 27, Prakash et al. discloses the composition of claim 21.
Prakash et al. does not specifically disclose the compound as being a ferulic acid ester of quinic acid that is from the claimed list.
However, Chien et al. discloses taste modifiers ([0008]) for steviol components ([0011]) that include 3-O-feruloylquinic acid ([0025], [0028], Table 1, 3-FQA, [0030]).
It would have been obvious to a skilled practitioner to incorporate a compound that is 3-O-feruloylquinic acid into the product of Prakash et al. Prakash et al. discloses that a sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as substituted cinnamic acids ([0101]), which would prompt a skilled practitioner to consult Chien et al. for additional instruction. Since Chien et al. discloses a class of cinnamic/quinic acids that include feruloylquinic acids that are suited for modifying taste of steviol components, a skilled practitioner would find such incorporation into the composition of Prakash et al. to be obvious. That Chien et al. does not specifically characterize the ferulic acid ester of quinic acid as being a dissolution enhancer does not affect the analysis. MPEP 2144 IV (“The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”).
As for claim 37, Prakash et al. discloses the composition of claim 21, including the addition of chlorogenic acid ([1511]).
Prakash et al. does not specifically disclose the chlorogenic acid as being prepared from a botanical source.
However, Chien et al. discloses obtaining chlorogenic acid from a botanical source ([0031]).
It would have been obvious to a skilled practitioner to obtain chlorogenic acid from a botanical source. Since Prakash et al. discloses the use of chlorogenic acid but does not specifically disclose how such a compound is obtained, a skilled practitioner would be motivated to consult Chien et al. to determine an appropriate source. Since Chien et al. discloses that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793